DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 10, 12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the recitation of an angle “of about 90 degrees” renders the claim unclear since it is unclear what angle or a range of angle would constitute “of about 90 degrees”. 
Claims 9 and 18 lack proper antecedent basis for “the free ends of the legs of the loop”.
Claim 12 lacks proper antecedent basis for “the central leg portion”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Petri et al (US 6,483,084) in view of Wilkins et al (US 6,603,100). 
Petri shows the heater structure claimed including a dish-like support (12) having a base layer of thermal insulation (14), a heating element (16), a temperature-responsive device having a rod-like component (19) secured at one end and extending across over the heater over the heating element, a support member (28) provided a free end region of the rod-like component wherein the support member comprises a central portion having a first end that receives the free end of the rod-like component and a foot (50) at a second end with the foot being bent at an angle relative to the central portion, a base of the dish-like support is provided with a loop (38) of a material extending internally of the dish-like support with an opening or notch (39) that receives the foot of the supporting member. Also, see Figures 2 and 3. But, Petri does not show the central portion formed of a hoop.
Wilkins shows it is known to provide a support member (30) for supporting a free end of a temperature responsive device (18) wherein the support member includes a 
In view of Wilkins, it would have been obvious to one of ordinary skill in the art to adapt Petri with the support member having a hoop that receives the free end of the temperature responsive device as an alternative means that can also effectively support the free end to maintain its extended free end region from sagging or drifting downwardly due to its weight thereof so that the temperature responsive device can effectively and uniformly measure the heating temperatures of the heater as desired by the user. 
With respect to claims 2-4, Wilkins further shows that the support member is made of a metal/wire (col. 5, lines 25-35), and it would also have been obvious to provide the  metal wire that is made of a stainless steel which is well known material that can form metal wires or clips as known in the art. 
 With respect to claims 5 and 6, Petri shows the foot (50) that is bent at an angle that includes of about 90 degrees with respect to the central portion, and it would also  have been obvious to provide the foot that is substantially parallel, or any other suitable angular direction, to the base of the dish-like support with the central portion and hoop of the support member that are substantially perpendicular to the base so as to predictably accommodate the free end of the temperature responsive device in a mechanically secured manner. 
With respect to claims 7 and 8, Petri shows the loop (38) that is pressed or punched out of the base of the dish-like support that includes a substantially flat central region that is raised above the base of the dish-like support and connected to the base by a leg (51) provided at each end of the central region as illustrated in Figures 2-3. Also, see col. 4, li. 30-62. 
 With respect to claim 11, Wilkins shows a base layer of thermal insulation material that comprises a microporous material. Also, see col. 2, li. 47-49. 
With respect to claim 12, Petri shows a part of the central portion, including the hoop as taught by Wilkins, of the support member extending above an upper surface of the base layer. 
With respect to claim 13, Wilkins shows the heating element including a corrugated metal ribbon that is supported edgewise on the base layer by partially embedding the ribbon in the base layer. Also, see col. 3, li. 31-36. 
With respect to claim 14, Petri shows a peripheral wall of thermal insulation material that extends around an inner periphery of the dish-like support and around an outer periphery of the heating element. Also, see Figure 4. 
With respect to claim 11, Petri further shows the loop (38) having a substantially flat central region that is raised above the base of the dish-like support and connected to the base by a leg (51) provided at each end of the central region as illustrated in Figures 2-3. Also, see col. 4, li. 30-62. 
With respect to claim 16, Petri shows the foot (50) that is bent at an angle but does not show the foot is substantially parallel to the base, but it would have been obvious to provide the foot that is substantially parallel, or any other suitable angular direction, to the base of the dish-like support with the central portion and hoop of the support member that are substantially perpendicular to the base so as to predictably accommodate the free end of the temperature responsive device in a mechanically secured manner. 
With respect to claim 17, Petri shows the loop (38) that is pressed or punched out of the base of the dish-like support. Also, see col. 4, li. 30-62. 
Allowable Subject Matter
Claims 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McWilliams et al (US 5,051,561), Braden et al (US 8,835,812), and De Los Toyos Lopez et al (US 2016/0174299).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761